I am of the opinion that the issue of comparative negligence, under all the circumstances disclosed by the evidence, should have been submitted to the *Page 142 
jury; and that the trial court erred in holding that plaintiff's negligence was, as a matter of law, at least as great as that of the defendant's motorman.
Mrs. Nye had crossed both car tracks on North Twenty-Seventh street, and had taken a position in a zone of safety. She was then several feet south of the point at which southbound cars stopped to take on or let off passengers.  She had taken the southbound car at its regular stopping place on the average of twice a week.  On the morning in question, as the car approached the regular stopping place it slowed down, which led her to believe that the car would stop as usual. Believing that the car was about to stop at the usual place, she proceeded in a northeasterly direction a distance of five or six feet to get in position to enter the car.  It was a rainy, dark morning, and she carried her umbrella and brief case in her left hand.  She held her car pass in the right hand so as to exhibit same to the motorman upon entering the car.  The car did not come to a stop, and as it passed her the overhang of the car struck her, causing her injuries.
In McGuiggan v. Hiller Brothers, 209 Wis. 402, 407,245 N.W. 97, speaking of comparative negligence, the court said:
"`If the negligence of each consisted simply in a failure to look, and they both had ample opportunity to discover each other, it might be that their negligence would have to be held equal.'  However it is evident that the instances in which a court can say as a matter of law that the negligence of the plaintiff is equal to or greater than that of the defendant will be extremely rare, and will ordinarily be limited to cases where the negligence of each is of precisely the same kind and character."
In view of the fact that Mrs. Nye had regularly taken the car at this corner for some time past, and had been accustomed to it stopping at her signal; and in view of the further fact that, on this particular occasion, in apparent response to her signal, the car slowed up as though to make a stop, the jury *Page 143 
could conclude that Mrs. Nye had reason to assume that the car was going to stop.  She was under the necessity of advancing in a northeasterly direction from where she stood to the usual place where passengers entered the car.  Had the car stopped where it was supposed to, her invasion of its path would not have resulted in her injury.
In Brennan v. Chicago, M., St. P.  P. R. Co. 220 Wis. 316,323, 265 N.W. 207, the court said:
"It has been held several times, since the enactment of the comparative-negligence law, that where the negligence of the parties differs in kind and quality this court will not attempt to classify, evaluate, and compare them."  See cases cited.
The cases of Evanich v. Milwaukee E.R.  L. Co. 237 Wis. 111,295 N.W. 44., and Peters v. Milwaukee E.R.  L. Co.217 Wis. 481, 259 N.W. 724, cited in the majority opinion, are distinguishable from the instant case.  Assuming some causal negligence on the part of Mrs. Nye, her negligence is not of the same kind and character as the negligence of the motorman.
In the light of the evidence, a jury could properly find that while plaintiff was causally negligent in some degree, her negligence was less than that of the motorman who certainly could be found negligent as to lookout, management and control. A new trial should be ordered.
I am authorized to state that Mr. Justice WICKHEM concurs in this dissent. *Page 144